Fro          Fax: 14845507542     To               Fax (2&7) 2!19·5099              Page 31 of 3           04/30/2019 3 16 PM




                                  t:NITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF PENNSYLVANIA

      OWEN HARTY, Individually,

            Plaintiff,

                v.                                              No. 2:18-cv-03554 (WB)

      MILLENIUM HOTEL GROUP LLC, and
      CHOICE HOTELS INTERNATIONAL, INC.                                                            FILED
            Defendant(s)                                                                           MAY o1 2019
                                                                                            KATE BARKMAN, Clerk
                                                                                          IBy         Dep. Clerk

                                              ORDER

            AND NOW, this the          Isl- day of J{~_                  J   2019, pursuant to Plaintiff's

      request for dismissal it is hereby ORDERED and DECREED that the above-captioned action is

      DISMISSED without prejudice under Fed. R. Civ. P. 4l(aX2).

            IT IS SO ORDERED.




                                                                                                   --· -
                                                                 J. Wendy Beetlestane, U.S.D.J.
